Citation Nr: 1443403	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-07 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1971.  He died in February 2008.  The appellant seeks benefits as his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 determination of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim for nonservice-connected burial benefits.  A Travel Board hearing was scheduled for October 2012, but the appellant failed to appear.  As the Board has received no request for a postponement or good cause for the appellant's failure to report, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  The appellant is not represented by a Veteran's service organization or attorney at this time.


FINDINGS OF FACT

1.  The Veteran died in February 2008; his remains were cremated on February [redacted], 2008.

2.  The appellant's application for burial benefits was received by VA on April 21, 2010, more than two years after the Veteran's burial, or cremation of the Veteran's remains.  


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302 -2308 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1600 (b) and (c), 3.1601 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  With regard to the current appeal for nonservice-connected burial benefits, the facts of the case are not in dispute, and the Board finds that VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

Legal Criteria and Analysis 

A burial allowance is payable under certain circumstances to cover some of a deceased Veteran's burial, funeral, and transportation expenses.  38 U.S.C.A. §§ 2302, 2303; 38 C.F.R. § 3.1600.  If a Veteran's death is not service-connected, a sum may be paid to cover the burial and funeral expenses of the deceased Veteran and the expense of preparing the body and transporting it to the place of burial if one of the following conditions is met: (1) the Veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the Veteran would have been in receipt of compensation) at the time of death; (2) the Veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the Veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the Veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the Veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  VA defines "cremation" as "a burial, regardless of what is done with the ashes."  See VA Manual M21-1MR, VII.1.A.2.b.  

The evidence shows the Veteran died in February 2008 of nonservice-connected disabilities.  A statement of goods and services from the funeral home shows the Veteran was cremated in February 2008 (February [redacted], 2008 is noted as the "Date of Arrangement", and the certificate of death notes a "Disposition Date" of February [redacted], 2008).  The appellant filed a claim for burial benefits that was received by the RO on April 21, 2010, more than two years after cremation of the Veteran's remains.  

Initially, the appellant asserted that she had filed her claim within the appropriate time frame.  She provided a copy of a fax transmission dated February 19, 2010 to the County of Humboldt Veterans Service Office in Eureka, California.  The Board has considered whether the date of the fax transmission report to the Humboldt County Veterans Service Office could be considered the date of receipt of the claim for burial benefits.  However, as that office is not a part of VA, February 19, 2010 cannot be considered the "date of receipt" of the claim.  38 C.F.R. § 3.1(r).

The appellant then asserted that the Veteran was not buried until April [redacted], 2008, and thus her claim for nonservice-connected burial benefits is timely.  See VA Form 9 dated March 10, 2012; see also VA Form 21-530 listing the date of burial as April [redacted], 2008.  However, it is clear from both the documentation the appellant provided from the funeral home as well as from the Veteran's death certificate that the Veteran was cremated shortly after his death, on February [redacted], 2008.  The appellant does not contend otherwise.  

It appears as though the appellant is asserting that the Veteran's "burial" date was April [redacted], 2008, as presumably that was the date that the Veteran's cremated remains were brought to his final resting place, Jefferson Barracks National Cemetery in St. Louis, Missouri.  VA provisions state that "burial includes all the various recognized methods of disposing of the remains of deceased persons.  For the purposes of payment of burial benefits, the methods also include cremation . . . ."  See VA Manual M21-1MR, VII.1.A.2.a.  Thus, the Veteran's "date of burial" and his date of cremation, for VA purposes, are the same.  Given that all the evidence, which the appellant does not contradict, reflects that the Veteran was cremated shortly after his death in February 2008 and over 2 years prior to the date of receipt of her claim for burial benefits on April 21, 2010, her claim was not timely filed.

The Board finds that because the appellant's application for nonservice-connected burial benefits was not filed within two years after the cremation of the Veteran's remains, as a matter of law, the appeal must be denied.  See 38 U.S.C.A. § 2304; 
38 C.F.R. § 3.1601(a).  The United States Court of Appeals for Veterans Claims has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss the appellant has suffered, as well as to the financial burden imposed on her by the Veteran's cremation expenses.

However, the payment of burial benefits is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104.


ORDER

Entitlement to nonservice-connected burial benefits is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


